     Case 4:19-cv-07668-YGR Document 58-1 Filed 10/27/20 Page 1 of 2



 1   Farimah F. Brown, City Attorney, SBN 201227
     Christopher D. Jensen, Deputy City Attorney, SBN 235108
 2   BERKELEY CITY ATTORNEY’S OFFICE
     2180 Milvia Street, Fourth Floor
 3   Berkeley, CA 94704
     Telephone: (510) 981-6998
 4   Facsimile: (510) 981-6960
     cjensen@cityofberkeley.info
 5
     Attorneys for Defendant CITY OF BERKELEY
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                    OAKLAND DIVISION

11
     CALIFORNIA RESTAURANT                        No. 4:19-CV-07668-YGR
12   ASSOCIATION,
                                                  RESPONSE TO OPPOSTION TO
13                Plaintiff,                      REQUEST FOR JUDICIAL NOTICE
14         v.                                     Judge:       Hon. Yvonne Gonzalez Rogers
15                                                Date:        November 17, 2020
     CITY OF BERKELEY,
                                                  Time:        2:00 p.m.
16                Defendant.                      Location:    Courtroom 1, Fourth Floor

17

18

19

20

21

22

23

24

25

26

27

28


        RESPONSE TO OPPOSTION TO REQUEST FOR JUDICIAL NOTICE, Case No. 4:19-CV-07668-YGR
     Case 4:19-cv-07668-YGR Document 58-1 Filed 10/27/20 Page 2 of 2



 1          Plaintiff’s opposition to the City’s Request for Judicial Notice does not dispute the

 2   authenticity of the documents for which judicial notice is sought or suggest that the documents

 3   are not properly subject to judicial notice. Plaintiff’s opposition focuses instead on the

 4   arguments the City makes based on the documents.

 5          The City’s legal arguments are not relevant to the question of whether judicial notice is

 6   proper. The City has requested that the Court take judicial notice of Exhibits 1-18 of its Request

 7   for Judicial Notice. The Court should take judicial notice of the existence and contents of these

 8   materials, recognizing that disputed issues of fact may not be resolved by way of a motion to

 9   dismiss pursuant to Rule 12(b)(6).

10          In contrast, the Court may and should consider evidence submitted by the City in

11   connection with its motion to dismiss pursuant to Rule 12(b)(1). See Roberts v. Corrothers, 812

12   F.2d 1173, 1177 (9th Cir. 1987). The declarations of Christopher D. Jensen, Jay Ogden, Steven

13   Buckley, and Jordan Klein and attached exhibits should be admitted as evidence in support of

14   the City’s motion to dismiss for lack of jurisdiction. This evidence is relevant to rebutting

15   Plaintiff’s unsubstantiated allegations related to jurisdiction, which are further called into

16   question by Plaintiff’s lack of transparency and inability to produce credible evidence to support

17   standing and ripeness in connection with its opposition to the City’s motion to dismiss the First

18   Amended Complaint

19
      Dated: October 27, 2020                      BERKELEY CITY ATTORNEY’S OFFICE
20

21
                                                   By: /s/Christopher D. Jensen
22                                                       Farimah Brown
                                                         Christopher D. Jensen
23
                                                   Attorneys for Defendant City of Berkeley
24

25

26

27

28

                                                       1
         RESPONSE TO OPPOSTION TO REQUEST FOR JUDICIAL NOTICE, Case No. 4:19-CV-07668-YGR
